




FIFTH AMENDMENT OF
CONSTRUCTION LOAN AGREEMENT


THIS FIFTH AMENDMENT OF CONSTRUCTION LOAN AGREEMENT ("Amendment") is made this
26th day of August, 2011 between FIRST NATIONAL BANK OF OMAHA, a national
banking association as a Bank and as the Administrative Agent and Collateral
Agent for the Banks (in such capacities, "Bank"), the other Banks a party to the
Loan Agreement referenced below and IIIGHWATER ETHANOL, LLC, a Minnesota limited
liability company ("Borrower"). This Amendment amends that certain Construction
Loan Agreement dated April 24, 2008 between Bank, Banks and Borrower ("Loan
Agreement").


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, the Banks
extended the Construction Loan, Revolving Loan and other financial
accommodations and extensions of credit described in the Loan Agreement to
Borrower, all as more fully described in the Loan Agreement;


WHEREAS, pursuant to that certain First Amendment of Construction Loan Agreement
dated August 11, 2009, the Loan Termination Date applicable to the Revolving
Promissory Note was extended to February 28, 2010, the interest rate applicable
to the Revolving Loan was modified and the Loan Agreement was otherwise amended
as provided for therein;


WHEREAS, pursuant to that certain Second Amendment of Construction Loan
Agreement dated February 26, 2010, the Loan Termination Date of the Revolving
Promissory Notes was extended to February 26, 2011 and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Third Amendment of Construction Loan Agreement
dated January 31, 2011, a portion of the Long Term Revolving Loan was converted
to a debt service reserve, the repayment provisions applicable to the Variable
Rate Loan were modified, the financial covenants were modified, the minimum
interest rate applicable to the Variable Rate Loan was modified and the Loan
Agreement was otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Fourth Amendment of Construction Loan
Agreement dated February 26, 2011, the Loan Termination Date applicable to the
Revolving Loan was extended to August 28, 2011, the Commitments of the Banks
with a Revolving Loan Commitment was modified and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, the Borrower has requested and under the terms of this Amendment the
Banks have agreed, to extend the Loan Termination Date of the Revolving Loan to
April 1, 2012, as provided for in this Amendment and to re-allocate the
Revolving Loan Commitments among the Banks with a Commitment in the Revolving
Loan, to amend the definition of LIBOR Rate and certain definitions relating
thereto and to otherwise amend the Loan Agreement as provided for in this
Amendment; and


WHEREAS, the parties hereto agree to amend the Loan Agreement as provided for in
this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties agree to amend the Loan Agreement as follows:


1.Capitalized terms used herein shall have the meaning given to such terms in
the Loan Agreement, unless specifically defined herein.




--------------------------------------------------------------------------------






2.Section 1.32 of the Loan Agreement is hereby amended to delete the reference
to August 28, 2011 as the Loan Termination Date of the Revolving Promissory
Notes executed and delivered by Borrower in favor of each Bank with a Revolving
Loan Commitment and inserting in lieu thereof April 1, 2012. In addition, the
Banks with a Revolving Loan Commitment agree to re-allocate their Commitments in
the Revolving Loan as provided for in Exhibit H attached to this Amendment and
incorporated herein by reference. The current Exhibit H to the Loan Agreement is
hereby deleted in its entirety and the Exhibit H attached to this Amendment is
attached to the Loan Agreement in lieu thereof. To further evidence such
extension, Borrower shall execute in favor of each Bank with a Revolving Loan
Commitment and deliver to Bank Fourth Amended and Restated Revolving Promissory
Notes dated of even date with this Amendment. From and after the date of this
Amendment, any reference to the Revolving Notes in the Loan Agreement and the
other Loan Documents shall be amended to refer to such Fourth Amended and
Restated Revolving Promissory Notes.


3.The definition of the term "BANKING DAY" in Section 1.6 of the Loan Agreement
is hereby deleted in its entirety and the following is inserted in lieu thereof:


1.6    "BANKING DAY" means a day, other than a Saturday or Sunday, on which the
ADMINISTRATIVE AGENT is open for substantially all of its business. "London
Banking Day" means any day other than a Saturday or Sunday, on which commercial
banking institutions in London, England are generally open for business.


Any references in the Loan Agreement and the other Loan Documents to "EURODOLLAR
BUSINESS DAY" are hereby deleted and "London Banking Day" is inserted in lieu
thereof.


4.The definition of the term "LIBOR RATE" in Section 1.30 of the Loan Agreement
is hereby deleted in its entirety and the following is inserted in lieu thereof:


1.30    "LIBOR RATE" means an independent index which is the London Interbank
Offered Rate for U.S. Dollar deposits published in The Wall Street Journal as
the One (1) Month or Three (3) Month LIBOR Rate, as applicable. The published
LIBOR RATE will be rounded upwards to the next higher one one hundredth
(1/100th) of one percent (1%) when calculating the interest rate on any LOAN. If
for any reason the LIBOR RATE published by The Wall Street Journal is no longer
available and/or the ADMINISTRATIVE AGENT is unable to determine the LIBOR RATE
for any Interest Rate Change Date, the ADMINISTRATIVE AGENT may, in its sole
discretion, select an alternate source to determine the LIBOR RATE and will
provide notice to BORROWER and the BANKS of the source selected. The LIBOR RATE
determined as set forth above shall be referred to herein as (the "Index"). The
Index is not necessarily the lowest rate charged by BANKS on their loans. If the
Index becomes unavailable during the term of any LOAN, the ADMINISTRATIVE AGENT
may designate a substitute index after notifying BORROWER and the BANKS. The
ADMINISTRATIVE AGENT will tell BORROWER the current Index rate upon BORROWER's
request. BORROWER understands that BANKS may make loans based on other rates as
well. Interest on this LOANS is computed on a 365/360 basis; that is, by
applying the ratio of the interest rate over a year of 360 days, multiplied by
the outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. All interest payable under this LOANS is
computed using this
method.




--------------------------------------------------------------------------------






5.    Section 2.10 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


2.10    INTEREST ON THE REVOLVING NOTES. Prior to maturity and subject to the
incentive pricing provisions contained in Section 2.15 of this AGREEMENT, the
interest rate on the REVOLVING LOAN is subject to change from time to time based
on changes in the Three (3) Month LIBOR RATE. The LIBOR RATE will be adjusted
and determined without notice to BORROWER as set forth herein, as of the date of
the REVOLVING NOTES and on the first (1st) day of each calendar month hereafter
("Interest Rate Change Date") to the Three (3) Month LIBOR RATE which is
published in The Wall Street Journal as the reported rate for the date that is
two London Banking Days prior to each Interest Rate Change Date; the published
LIBOR RATE will be rounded upwards to the next higher one one hundredth
(1/100th) of one percent (1%). The interest rate change will not occur more
often than each month on the first (1st) day of each month. The Index currently
is ______% per annum. The interest rate to be applied to the unpaid principal
balance of the REVOLVING LOAN will be calculated using a rate of 4.5 percentage
points over the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of _____% per annum
based on a year of 360 days. NOTICE: Under no circumstances will the interest
rate on this loan be less than 5.5% per annum (including after application of
the incentive pricing provided for in Section 2.15 below) or more than the
maximum rate allowed by applicable law. Interest on the REVOLVING LOAN shall be
payable monthly, in arrears, on the first day of each month. Upon or after the
occurrence and during the continuation of any EVENT OF DEFAULT or after the LOAN
TERMINATION DATE applicable to the REVOLVING LOAN, the principal amount of the
REVOLVING LOAN shall bear interest at a rate per annum equal to six percent (6%)
above the interest rate that would otherwise apply under this Section 2.10.


6.    Section 8 of the Loan Agreement is hereby amended by inserting new
subsection 8.14 as follows:


8.14    PATRIOT ACT. IMPORTANT NOTICE: to help the government fight the funding
of terrorism and money laundering activities, the USA Patriot Act requires all
banks to obtain and verify the identity of each person or business that opens an
account. When BORROWER opens an account ADMINISTRATIVE AGENT will ask BORROWER
for information that will allow BANKS to properly identify BORROWER and
ADMINISTRATIVE AGENT will verify that information. If ADMINISTRATIVE AGENT
cannot properly verify identity within 30 calendar days, ADMINISTRATIVE AGENT
reserves the right to deem all of the balances and accrued interest on the LOANS
due and payable immediately.


7.    Except as modified and amended herein, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and affirmed by Borrower. To the extent necessary, the provisions of
the Loan Agreement and the other Loan Documents are hereby amended to be
consistent with the terms of this Amendment. The modifications and amendments
contained in this Amendment will become effective on the date of this Amendment
except as otherwise specifically provided for above.


8.    Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Loan Documents are true as of this date,




--------------------------------------------------------------------------------




and that no Event of Default under the Loan Agreement or any other Loan
Document, and no event which, with the giving of notices or passage of time or
both, would become such an Event of Default, has occurred as of execution
hereof.


9.    This Amendment may be executed simultaneously in several counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


10.    Borrower will comply with all terms and conditions of this Amendment and
any other documents executed pursuant hereto and will, when requested by Bank
execute and deliver such further documents and instruments necessary to
consummate the transactions contemplated hereby and shall take such other
actions as may be reasonably required or appropriate to evidence or carry out
the intent and purposes of this Amendment or to show the ability to carry out
the intent and purposes of this Amendment.


[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.


 
HIGHWATER ETHANOL, LLC
 
 
 
By: /s/ Brian Kletscher
 
Brian Kletscher, Chief Executive Officer/General Manager
 
 
 
FIRST NATIONAL BANK OF OMAHA, in its capacity as a BANK, ADMINISTRATIVE AGENT
and COLLATERAL AGENT
 
 
 
By: /s/ Jeremy Reineke
 
Jeremy Reineke, Vice President
 
 
 
AGSTAR FINANCIAL SERVICES, PCA, as a BANK
 
 
 
By: /s/ Mark Schmidt
 
Name: Mark Schmidt
 
Title: Vice President
 
 
 
UNITED FCS, as a BANK
 
 
 
By: /s/ Becky Huhnerkoch
 
Name: Becky Huhnerkoch
 
Title: Senior Financial Analyst
 
 
 
FIRST BANK & TRUST, as a BANK
 
 
 
By: /s/ Tim D. Harvey
 
Name: Tim D. Harvey
 
Title: VP Credit Admin
 
 
 
GRANITE FALLS BANK, as a BANK
 
 
 
By: /s/ Craig A. Bakkeland
 
Name: Craig A. Bakkelund
 
Title: Vice President
 
 
 
HERITAGE BANK, as a BANK
 
 
 
By: /s/ Don Mathews
 
Name: Don Mathews
 
Title: Vice President
 
 
 
 





--------------------------------------------------------------------------------




 
DEERE CREDIT, INC., as a BANK
 
 
 
By: /s/ John F. Ambroson
 
Name: John F. Ambroson
 
Title: Director, Structured Credit Service











    






--------------------------------------------------------------------------------






EXHIBIT H
BANKS' COMMITMENTS


BANK
FIXED RATE
TERM LOAN
COMMITMENT
AMOUNT
VARIABLE
RATE TERM
LOAN
COMMITMENT
AMOUNT
LONG TERM
REVOLVING
LOAN
COMMITMENT
AMOUNT
REVOLVING
LOAN
COMMITMENT
AMOUNT
TOTAL
COMMITMENT
 
 
 
 
 
 
AgStar Financial Services, PCA
$4,468,669.04
$3,547,870.31
$892,857.14
N/A
$8,909,396.49
United FCS
$893,733.76
$709,574.06
$178,571.43
N/A
$1,781,879.25
First
Bank & Trust
$4,021,802.16
$3,193,083.29
$803,571.43
$1,000,000.00
$9,018,456.88
Granite Falls Bank
$223,433.44
$177,393.51
$44,642.85
N/A
$445,469.80
Heritage Bank
$446,866.89
$354,787.03
$89,285.72
N/A
$890,939.64
Deere Credit, Inc.
$6,097,945.84
$4,841,423.83
$1,218,392.86
N/A
$12,157,762.53
First National Bank of Omaha
$6,369,640.87
$5,057,134.36
$1,272,678.57
$4,000,000.00
$16,699,453.80
 
 
 
 
 
 
Totals
$22,522,092.00
$17,881,266.39
$4,500,000.00
$5,000,000.00
$49,903,358.39







